

	

		II

		109th CONGRESS

		1st Session

		S. 1337

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 29, 2005

			Mr. Enzi (for himself

			 and Mr. Baucus) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To restore fairness and reliability to the

		  medical justice system and promote patient safety by fostering alternatives to

		  current medical tort litigation, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Fair and Reliable Medical Justice

			 Act.

		2.PurposesThe purposes of this Act are—

			(1)to restore fairness and reliability to the

			 medical justice system by fostering alternatives to current medical tort

			 litigation that promote early disclosure of health care errors and provide

			 prompt, fair, and reasonable compensation to patients who are injured by health

			 care errors;

			(2)to promote patient safety through early

			 disclosure of health care errors; and

			(3)to support and assist States in developing

			 such alternatives.

			3.State demonstration

			 programs to evaluate alternatives to current medical tort

			 litigationPart P of title III

			 of the Public Health Service Act

			 (42 U.S.C.

			 280g et seq.) is amended by adding at the end the

			 following:

			

				3990.State demonstration

				programs to evaluate alternatives to current medical tort litigation

					(a)In

				generalThe Secretary is

				authorized to award demonstration grants to States for the development,

				implementation, and evaluation of alternatives to current tort litigation for

				resolving disputes over injuries allegedly caused by health care providers or

				health care organizations.

					(b)DurationThe Secretary may award up to 10 grants

				under subsection (a) and each grant awarded under such subsection may not

				exceed a period of 5 years.

					(c)Conditions for

				demonstration grants

						(1)RequirementsEach State desiring a grant under

				subsection (a) shall—

							(A)develop an alternative to current tort

				litigation for resolving disputes over injuries allegedly caused by health care

				providers or health care organizations that may be 1 of the models described in

				subsection (d); and

							(B)promote a reduction of health care errors

				by allowing for patient safety data related to disputes resolved under

				subparagraph (A) to be collected and analyzed by organizations that engage in

				voluntary efforts to improve patient safety and the quality of health care

				delivery.

							(2)Alternative to

				current tort litigationEach

				State desiring a grant under subsection (a) shall demonstrate how the proposed

				alternative described in paragraph (1)(A)—

							(A)makes the medical liability system more

				reliable through prompt and fair resolution of disputes;

							(B)encourages the early disclosure of health

				care errors;

							(C)enhances patient safety; and

							(D)maintains access to liability

				insurance.

							(3)Sources of

				compensationEach State

				desiring a grant under subsection (a) shall identify the sources from and

				methods by which compensation would be paid for claims resolved under the

				proposed alternative to current tort litigation, which may include public or

				private funding sources, or a combination of such sources. Funding methods

				shall to the extent practicable provide financial incentives for activities

				that improve patient safety.

						(4)Scope

							(A)In

				generalEach State desiring a

				grant under subsection (a) may establish a scope of jurisdiction (such as a

				designated geographic region, a designated area of health care practice, or a

				designated group of health care providers or health care organizations) for the

				proposed alternative to current tort litigation that is sufficient to evaluate

				the effects of the alternative.

							(B)Notification of

				patientsA State proposing a

				scope of jurisdiction under subparagraph (A) shall demonstrate how patients

				would be notified that they are receiving health care services that fall within

				such scope.

							(5)Preference in

				awarding demonstration grantsIn awarding grants under subsection (a),

				the Secretary shall give preference to States—

							(A)that have developed the proposed

				alternative through substantive consultation with relevant stakeholders;

				and

							(B)in which State law at the time of the

				application would not prohibit the adoption of an alternative to current tort

				litigation.

							(d)Models

						(1)In

				generalAny State desiring a

				grant under subsection (a) that proposes an alternative described in paragraph

				(2), (3), or (4) shall be deemed to meet the criteria under subsection

				(c)(2).

						(2)Early

				disclosure and compensation modelIn the early disclosure and compensation

				model, the State shall—

							(A)require that health care providers or

				health care organizations notify a patient (or an immediate family member or

				designee of the patient) of an adverse event that results in serious injury to

				the patient, and that such notification shall not constitute an acknowledgment

				or an admission of liability;

							(B)provide immunity from tort liability to any

				health care provider or health care organization that offers in good faith to

				pay compensation in accordance with this section to a patient for an injury

				incurred in the provision of health care services (limited to claims arising

				out of the same nucleus of operative facts as the injury, and except in cases

				of fraud related to the provision of health care services, or in cases of

				criminal or intentional harm);

							(C)set a limited time period during which a

				health care provider or health care organization may make an offer of

				compensation benefits under subparagraph (B), with consideration for instances

				where prompt recognition of an injury is unlikely or impossible;

							(D)require that the compensation provided

				under subparagraph (B) include—

								(i)payment for the net economic loss of the

				patient, on a periodic basis, reduced by any payments received by the patient

				under—

									(I)any health or accident insurance;

									(II)any wage or salary continuation plan;

				or

									(III)any disability income insurance;

									(ii)payment for the non-economic damages of the

				patient, if appropriate for the injury, based on a defined payment schedule

				developed by the State in consultation with relevant experts and with the

				Secretary in accordance with subsection (g); and

								(iii)reasonable attorney’s fees;

								(E)not abridge the right of an injured patient

				to seek redress through the State tort system if a health care provider does

				not enter into a compensation agreement with the patient in accordance with

				subparagraph (B) or if the compensation offered does not meet the requirements

				of subparagraph (D) or is not offered in good faith;

							(F)permit a health care provider or health

				care organization that offers in good faith to pay compensation benefits to an

				individual under subparagraph (B) to join in the payment of the compensation

				benefits any health care provider or health care organization that is

				potentially liable, in whole or in part, for the injury; and

							(G)permit any health care provider or health

				care organization to contribute voluntarily in the payment of compensation

				benefits to an individual under subparagraph (B).

							(3)Administrative

				determination of compensation model

							(A)In

				generalIn the administrative

				determination of compensation model—

								(i)the State shall—

									(I)designate an administrative entity (in this

				paragraph referred to as the Board) that shall include

				representatives of—

										(aa)relevant State licensing boards;

										(bb)patient advocacy groups;

										(cc)health care providers and health care

				organizations; and

										(dd)attorneys in relevant practice

				areas;

										(II)set up classes of avoidable injuries, in

				consultation with relevant experts and with the Secretary in accordance with

				subsection (g), that will be used by the Board to determine compensation under

				clause (ii)(II);

									(III)modify tort liability, through statute or

				contract, to bar negligence claims in court against health care providers and

				health care organizations for the classes of injuries established under

				subclause (II), except in cases of fraud related to an injury, or in cases of

				criminal or intentional harm;

									(IV)outline a procedure for informing patients

				about the modified liability system described in this paragraph and, in systems

				where participation by the health care provider, health care organization, or

				patient is voluntary, allow for the decision by the provider, organization, or

				patient of whether to participate to be made prior to the provision of, use of,

				or payment for the health care service;

									(V)provide for an appeals process to allow for

				review of decisions; and

									(VI)establish procedures to coordinate

				settlement payments with other sources of payment;

									(ii)the Board shall—

									(I)resolve health care liability claims for

				certain classes of avoidable injuries as determined by the State and determine

				compensation for such claims;

									(II)develop a schedule of compensation to be

				used in making such determinations that includes—

										(aa)payment for the net economic loss of the

				patient, on a periodic basis, reduced by any payments received by the patient

				under any health or accident insurance, any wage or salary continuation plan,

				or any disability income insurance;

										(bb)payment for the non-economic damages of the

				patient, if appropriate for the injury, based on a defined payment schedule

				developed by the State in consultation with relevant experts and with the

				Secretary in accordance with subsection (g); and

										(cc)reasonable attorney’s fees; and

										(III)update the schedule under subclause (II) on

				a regular basis.

									(B)AppealsThe State, in establishing the appeals

				process described in subparagraph (A)(i)(V), may choose whether to allow for de

				novo review, review with deference, or some opportunity for parties to reject

				determinations by the Board and elect to file a civil action after such

				rejection. Any State desiring to adopt the model described in this paragraph

				shall indicate how such review method meets the criteria under subsection

				(c)(2).

							(C)TimelinessThe State shall establish timeframes to

				ensure that claims handled under the system described in this paragraph provide

				for adjudication that is more timely and expedited than adjudication in a

				traditional tort system.

							(4)Special health

				care court modelIn the

				special health care court model, the State shall—

							(A)establish a special court for the timely

				adjudication of disputes over injuries allegedly caused by health care

				providers or health care organizations in the provision of health care

				services;

							(B)ensure that such court is presided over by

				judges with health care expertise who meet applicable State standards for

				judges and who agree to preside over such court voluntarily;

							(C)provide authority to such judges to make

				binding rulings on causation, compensation, standards of care, and related

				issues with reliance on independent expert witnesses commissioned by the

				court;

							(D)provide for an appeals process to allow for

				review of decisions; and

							(E)at its option, establish an administrative

				entity similar to the entity described in paragraph (3)(A)(i)(I) to provide

				advice and guidance to the special court.

							(e)Application

						(1)In

				generalEach State desiring a

				grant under subsection (a) shall submit to the Secretary an application, at

				such time, in such manner, and containing such information as the Secretary may

				require.

						(2)Review

				panel

							(A)In

				generalIn reviewing

				applications under paragraph (1), the Secretary shall consult with a review

				panel composed of relevant experts appointed by the Comptroller General.

							(B)Composition

								(i)NominationsThe Comptroller General shall solicit

				nominations from the public for individuals to serve on the review

				panel.

								(ii)AppointmentThe Comptroller General shall appoint, at

				least 11 but not more than 15, highly qualified and knowledgeable individuals

				to serve on the review panel and shall ensure that the following entities

				receive fair representation on such panel:

									(I)Patient advocates.

									(II)Health care providers and health care

				organizations.

									(III)Attorneys with expertise in representing

				patients and health care providers.

									(IV)Insurers.

									(V)State officials.

									(C)ChairpersonThe Comptroller General, or an individual

				within the Government Accountability Office designated by the Comptroller

				General, shall be the chairperson of the review panel.

							(D)Availability of

				informationThe Comptroller

				General shall make available to the review panel such information, personnel,

				and administrative services and assistance as the review panel may reasonably

				require to carry out its duties.

							(E)Information

				from agenciesThe review

				panel may request directly from any department or agency of the United States

				any information that such panel considers necessary to carry out its duties. To

				the extent consistent with applicable laws and regulations, the head of such

				department or agency shall furnish the requested information to the review

				panel.

							(f)ReportEach State receiving a grant under

				subsection (a) shall submit to the Secretary a report evaluating the

				effectiveness of activities funded with grants awarded under such subsection at

				such time and in such manner as the Secretary may require.

					(g)Technical

				assistance

						(1)In

				generalThe Secretary shall

				provide technical assistance to the States awarded grants under subsection

				(a).

						(2)RequirementsTechnical assistance under paragraph (1)

				shall include—

							(A)the development of a defined payment

				schedule for non-economic damages (including guidance on the consideration of

				individual facts and circumstances in determining appropriate payment), the

				development of classes of avoidable injuries, and guidance on early disclosure

				to patients of adverse events; and

							(B)the development, in consultation with

				States, of common definitions, formats, and data collection infrastructure for

				States receiving grants under this section to use in reporting to facilitate

				aggregation and analysis of data both within and between States.

							(3)Use of common

				definitions, formats, and data collection infrastructureStates not receiving grants under this

				section may also use the common definitions, formats, and data collection

				infrastructure developed under paragraph (2)(B).

						(h)Evaluation

						(1)In

				generalThe Secretary, in

				consultation with the review panel established under subsection (e)(2), shall

				enter into a contract with an appropriate research organization to conduct an

				overall evaluation of the effectiveness of grants awarded under subsection (a)

				and to annually prepare and submit a report to the appropriate committees of

				Congress. Such an evaluation shall begin not later than 18 months following the

				date of implementation of the first program funded by a grant under subsection

				(a).

						(2)ContentsThe evaluation under paragraph (1) shall

				include—

							(A)an analysis of the effect of the grants

				awarded under subsection (a) on the number, nature, and costs of health care

				liability claims;

							(B)a comparison of the claim and cost

				information of each State receiving a grant under subsection (a); and

							(C)a comparison between States receiving a

				grant under this section and States that did not receive such a grant, matched

				to ensure similar legal and health care environments, and to determine the

				effects of the grants and subsequent reforms on—

								(i)the liability environment;

								(ii)health care quality;

								(iii)patient safety; and

								(iv)patient and health care provider and

				organization satisfaction with the reforms.

								(i)Option to

				provide for initial planning grantsOf the funds appropriated pursuant to

				subsection (k), the Secretary may use a portion not to exceed $500,000 per

				State to provide planning grants to such States for the development of

				demonstration project applications meeting the criteria described in subsection

				(c). In selecting States to receive such planning grants, the Secretary shall

				give preference to those States in which State law at the time of the

				application would not prohibit the adoption of an alternative to current tort

				litigation.

					(j)DefinitionsIn this section:

						(1)Health care

				servicesThe term

				health care services means any services provided by a health care

				provider, or by any individual working under the supervision of a health care

				provider, that relate to—

							(A)the diagnosis, prevention, or treatment of

				any human disease or impairment; or

							(B)the assessment of the health of human

				beings.

							(2)Health care

				organizationThe term

				health care organization means any individual or entity which is

				obligated to provide, pay for, or administer health benefits under any health

				plan.

						(3)Health care

				providerThe term

				health care provider means any individual or entity—

							(A)licensed, registered, or certified under

				Federal or State laws or regulations to provide health care services; or

							(B)required to be so licensed, registered, or

				certified but that is exempted by other statute or regulation.

							(4)Net economic

				lossThe term net

				economic loss means—

							(A)reasonable expenses incurred for products,

				services, and accommodations needed for health care, training, and other

				remedial treatment and care of an injured individual;

							(B)reasonable and appropriate expenses for

				rehabilitation treatment and occupational training;

							(C)100 percent of the loss of income from work

				that an injured individual would have performed if not injured, reduced by any

				income from substitute work actually performed; and

							(D)reasonable expenses incurred in obtaining

				ordinary and necessary services to replace services an injured individual would

				have performed for the benefit of the individual or the family of such

				individual if the individual had not been injured.

							(5)Non-economic

				damagesThe term

				non-economic damages means losses for physical and emotional pain,

				suffering, inconvenience, physical impairment, mental anguish, disfigurement,

				loss of enjoyment of life, loss of society and companionship, loss of

				consortium (other than loss of domestic service), injury to reputation, and all

				other non-pecuniary losses of any kind or nature, to the extent permitted under

				State law.

						(k)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section such sums as may be

				necessary. Amounts appropriated pursuant to this subsection shall remain

				available until

				expended.

					.

		

